SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416)884-8807 Securities registered pursuant to Section12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. x Yes o No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,777,766 Common Shares-$0.0002 Par Value asofMay 5, 2011 PART I - FINANCIAL INFORMATION ITEM1. Financial Statements Condensed Consolidated Balance Sheet as of March 31, 2011 (Unaudited) andConsolidated Balance Sheet as of December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three March 31,2011 and 2010 and for the period from March 28, 1995 (Inception) to March 31, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 and for the period from March 28, 1995 (Inception) to March 31, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 4. Control and Procedures 13 PART II - OTHER INFORMATION ITEM1. Legal Proceedings 14 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM3. Defaults Upon Senior Securities 14 ITEM4. Submission of Matters to a Vote of Security Holders 14 ITEM5. Exhibits 14 SIGNATURES 15 CERTIFICATIONS 2 PART I - FINANCIAL INFORMATION GILLA, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND(DEFICIENCY) IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Notes payable related party TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (DEFICIENCY) IN SHAREHOLDERS' EQUITY Common stock, $0.0002 par value, 300,000,000 shares authorized; 28,777,766 and 27,277,766shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010 respectively Additional paid - in capital Deficit accumulated during the exploration stage ) ) TOTAL (DEFICIENCY) IN SHAREHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND(DEFICIENCY) IN SHAREHOLDERS' EQUITY $ $ See the accompanying notes to the unaudited condensed consolidated financial statement. 3 GILLA, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Quarter Ended March 31, For the Period From March 28, 1995 (Inception) to March 31, 2011 REVENUES $
